Citation Nr: 1003994	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for benign skin 
neoplasms.

4.  Entitlement to service connection to posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1984 to November 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues pertaining to benign skin neoplasms and PTSD are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The Veteran's GERD is characterized by nausea, 
regurgitation, hematemesis, dysphagia, and vomiting.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's bilateral 
hearing loss is related to active service, and sensorineural 
hearing loss as an organic disease of the nervous system is 
not shown to have been manifested to a compensable degree 
within one year after separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7346 (2009).

2.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service, nor may sensorineural hearing loss, 
as an organic disease of the nervous system, be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In January 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2007 rating 
decision and March 2008 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veteran 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  Increased Evaluation for GERD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD has been evaluated as analogous to hiatal 
hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346, which 
provides ratings for.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

The Veteran had a VA examination in December 2006 at which he 
reported that he took Prevacid 30 mg twice a day as needed.  
On examination, his abdomen was flat, there were normoactive 
bowel sounds, no guarding or hepatosplenomegaly, and no 
ventral hernia, masses or tenderness.  He denied any effect 
on his occupation unless he has to physically exert himself.  
He reported having dysphagia for solids and liquids with 
every meal and stated, "I choke with every meal."  The 
Veteran also said that he had daily pyrosis (burning) in the 
epigastric area, sometimes in the mid-sternum, that he rated 
as a 10 out of 10 in severity.  There was no arm pain 
radiation.  He also reported having hematemesis, 
regurgitation of blood and food contents, and nausea and 
vomiting on a daily basis.  The Prevacid provided some 
relief.  The examiner diagnosed the Veteran with GERD and 
noted that there was no history of obstruction, spasm, 
dilation, or esophageal closure.

A March 2007 esophagogastroduodenoscopy with biopsy from 
private treatment showed that the Veteran had gastritis and 
esophagitis.

A review of the record does not show that the Veteran 
qualifies for a 30 percent evaluation for GERD, the next 
highest available under Diagnostic Code 7346.  Although he 
has recurrent epigastric distress with dysphagia, pyrosis, 
and regurgitation, and pyrosis in the sternum, the record has 
not demonstrated that he has had substernal or arm or 
shoulder pain productive or considerable impairment of 
health, as would be required for an evaluation of 30 percent.  

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the Veteran is entitled to 
"staged" ratings for his service-connected  
GERD, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time during 
the claims period has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

B.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Appellants Claims has held 
that, in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran's service treatment records (STRs) do not show 
any sustained hearing loss.  Audiograms from the Veteran's 
STRs do not show that the Veteran had impaired hearing under 
the standards of 38 C.F.R. § 3.385.  At a June 2005 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
0
5
10
5
5

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

The Veteran underwent a VA audiological examination in 
December 2006 at which he reported having the most difficulty 
with his hearing in noisy situations, groups, and with soft 
spoken people.  He said that during his active service he was 
exposed to noise from aircraft, well drilling, construction, 
and heavy equipment.  He did not report any occupational or 
recreational noise exposure.  On the authorized audiological, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
15
15
10
5
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Tympanometry indicated normal middle ear function 
bilaterally, and reflexes were present bilaterally.  The 
examiner noted that audiological testing indicated normal 
hearing sensitivity bilaterally, and no medical follow up was 
recommended.

The record also contains February 2007 audiogram results from 
A. Audiology, which are only presented on a graph, which 
cannot be used in the present decision.  See 38 C.F.R. § 
4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).  
He was noted to need amplification upon medical clearance.  
VA treatment records show that the Veteran attended a hearing 
aid orientation class and was fitted for hearing aids in July 
2007.

We recognize the sincerity of the arguments advanced by the 
Veteran that he has bilateral hearing loss that is service 
connected.  He is competent to report that he was exposed to 
acoustic trauma in service and that he has had decreased 
hearing.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of causation or etiology, requires 
professional evidence.  See Espiritu, supra.  His lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  However, bilateral hearing loss 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Reviewing the record, the Board finds that a preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss.  Although the Veteran's 2007 
treatment records show that he was diagnosed with hearing 
loss, the results of the audiogram were not reported in 
decibels for each frequency in order for the Board to 
determine if the Veteran has hearing loss as defined by VA 
under 38 C.F.R. § 3.385.  Furthermore, the December 2006 
audiogram indicated hearing within normal limits, and the 
record does not show hearing loss under the standards of 
38 C.F.R. § 3.385 during active service or within a year of 
active service.

Because the evidence preponderates against the claim of 
service connection for bilateral hearing loss, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

A.  Service Connection for Benign Skin Neoplasms

The Veteran's STRs show that in March 2003 he was noted to be 
developing what appeared to be lypomas on his arms, buttocks, 
and back.  On examination, two lypomas on the left lower 
lateral rib cage and at the distal end of the sternum were 
tender without warmth, erythema, or discharge.  Other lypomas 
were noted to be present on the forearms and buttocks, and 
behind the left ear.  They measured between 0.5 and 2 cm and 
were freely movable without erythema, warmth, or discharge.  
The Veteran complained of tender bumps on the left forearm, 
left side of the thorax, and left buttock at July 2005 
treatment.  In August 2005 he complained of painful lipomas 
on the left thigh and forearm.  There were several masses on 
his left forearm, left thigh, and right buttocks.  Later in 
August 2005 lipomas were removed from the Veteran's left 
forearm and left flank.

At the December 2006 VA examination it was noted that the 
Veteran did not have any inflammation, lesions, or fissures.  
His skin was normal and there was no diagnosis related to 
benign skin neoplasms.  The post-service treatment records do 
not indicate that the Veteran has been treated for benign 
skin neoplasms or lipomas since his active service.

The Veteran wrote in a July 2007 statement that, at his 
December 2006 VA examination, he had told the VA examiner of 
his recurrence of lipomas and of having them at the time of 
the examination.  He continued that the lipomas were not 
examined, and he was not asked to undress to facilitate such 
an examination.  

The Court of Appeals for Veterans Claims, in Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one.  Based on the Veteran's July 2007 
statement, it appears that the VA examiner did not perform a 
complete skin examination.  Therefore, the Board finds that 
the December 2006 VA examination was not adequate and that 
another one is necessary in order to decide the Veteran's 
claim on the merits.  

The Court's decision in Ardison v. Brown, 6 Vet. App. 405, 
408 (1994) involved the evaluation of a service-connected 
disorder which, like this one, tended to fluctuate or to be 
cyclical in its manifestation of symptoms, i.e., a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  See also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) ("it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  

B.  Service Connection for PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  With respect to the second element, above, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, supra (requiring evidence to corroborate 
allegations of in-service stressor).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

In the present case, the Veteran's STRs do not show any 
complaints or treatment related to PTSD.  His DD Form 214 
shows that his primary specialty was vehicle and vehicular 
equipment maintenance craftsman.  He did not receive any 
decorations, medals, badges, citations, or campaign ribbons 
indicative of having participated in combat.  "Engaged in 
combat with the enemy" has been defined as requiring that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  
In the instant case, the evidence fails to document that the 
Veteran engaged in combat, as shown by the lack of combat-
indicative awards or decorations, and a non-combat duty 
assignment.  In addition, there is no indication that he 
sustained any wounds in service.
   
The Board acknowledges the Veteran's accounts of having been 
in combat zones.  We must acknowledge, however, the Court's 
guidance in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
noting that "neither appellant's military specialty 
(cannoneer), nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences".  As noted above, 38 
C.F.R. § 3.304(f), permits VA to accept the veteran's 
assertions regarding undocumented stressors if they derive 
from his having "engaged in combat with the enemy."  That 
language tracks the applicable statute, at 38 U.S.C.A. § 
1154(b).  The Federal Circuit Court has confirmed that 
section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events to permit the U.S. Army 
and Joint Services Records Research Center to be able to 
provide any verification.

Vet Center treatment records show that in November 2005 the 
Veteran said he was on top secret assignments during his 
active service and that he would only talk about his traumas 
without specifics.  He denied homicidal or suicidal ideation, 
and suicide attempts.  He was diagnosed with severe PTSD.  At 
January 2006 treatment the Veteran was extremely distraught, 
having been told by his wife that she wanted a divorce.  He 
reported that he continued to suffer from nightmares, 
feelings of guilt, and an inability to fall or stay asleep.

The Veteran wrote in a January 2006 statement that during his 
active service he was deployed to Panama in support of 
Operation Just Cause.  He worked and lived next to the jungle 
and had to watch what crawled into his tent or sleeping bag, 
while he saw C-130 aircraft light up the sky.  The Veteran 
also wrote that he was deployed to Haiti in support of 
Operation Uphold Democracy.  In addition to his work, he 
served on security parties and saw 5- to 6-year old children 
with guns.  As part of his duties he had to go into towns and 
carry dead bodies out of hospitals and other buildings.  
Furthermore, the Veteran wrote that in 1995 he was involved 
in the search for a lost child in Guatemala, and helped pump 
mud from a well in the rescue effort.  The boy's body was 
found in the well, and the Veteran helped pull it up.  The 
Veteran submitted a letter from the Guatemalan fire 
department commending the United States Army for its efforts 
in recovering the boy's body.  In addition, the Veteran wrote 
that after an airplane crash he had to search for and mark 
body parts.  He then had to sift through dirt looking for 
body and aircraft parts.  In September 2007 the Veteran 
submitted a March 2004 article from a Las Vegas newspaper web 
site about a plane crash at Nellis Air Force Range in which 
five people were killed. 

The Board notes that the record does not contain any 
corroborating evidence of the Veteran's stressors from Panama 
and Haiti or a level of specificity for verification.  While 
the Veteran has provided verification that there was an 
airplane crash in March 2004 at Nellis Air Force Range, that 
is not sufficient to provide verification of his claimed 
stressor.  The Board finds that the March 1995 letter from 
the Guatemalan fire department is sufficient to provide 
verification of the incident that the Veteran described 
involving pulling the body of a boy out of a well.

Since the Veteran did not participate in combat and the only 
verified stressor related to PTSD from his active service is 
the March 1995 incident from Guatemala, a grant of service 
connection can only be based on PTSD resulting from this 
incident.  See 38 C.F.R. § 4.125; Doran, supra; Dizoglio, 
supra; Moreau, supra.

P.M., the Veteran's then-spouse, wrote in January 2006 that 
she had known him for over 10 years and had been married to 
him for over six years.  Ms. M continued that throughout the 
years she had witnessed unusual behavior by the Veteran, and 
that in the last two to three years this behavior had 
escalated, causing their marriage to dissolve.  She said the 
Veteran was very uneasy and did not know how to relax.  He 
did not sleep at night, and preferred to sleep in the living 
room facing the front door.  The Veteran seemed to be on edge 
and in a "combat mode."  When he was asleep and there was a 
sudden sound of the front door opening, he would jump and 
seemed ready for anything to happen.  The Veteran was angry 
and "very easily agitated."  He did not want to be around 
people and had to have his back against a wall when dining 
out in a restaurant so he could see what was happening around 
him.  He did not seem to trust people, often questioned 
others about their actions, and preferred to not depend on 
anyone else.  

Ms. M wrote that the Veteran told her that he would go back 
to a "hot spot" or to combat on a moment's notice.  
Therefore, Ms. M felt that that the Veteran felt more 
comfortable in "war" or hostile environments, and he seemed 
to have trouble coping with everyday situations.  Ms. M 
opined that the Veteran has PTSD, and noted that, in addition 
to the above, he would become upset and isolate himself when 
he discussed his military experiences.  He constantly checked 
doors at their house as well as thermostats, dials, gauges, 
"and other irrelevant things," which Ms. M felt was due to 
PTSD.  Finally, the Veteran had recently lost optimism and 
did not take pleasure in things that used to give him 
happiness.  The Veteran wrote in a February 2006 statement 
that PTSD had contributed to his marriage ending.

At September 2006 Vet Center treatment, the Veteran said his 
divorce had been finalized that day, and he was unable to 
sleep.  He also had sleep disturbances and intrusive thoughts 
as a result of pulling the bodies of dead children out of 
wells in Haiti.  It was noted that the Veteran reported 
multiple traumatic events from his military service.

R.J., LCSW, the Veteran's therapist, wrote in April 2007 that 
the Veteran had continued treatment for PTSD associated with 
his experiences in the service.  Exacerbations of the 
symptoms since August 2006 were multiple medical problems 
with associated testing and treatment, and divorce.  The PTSD 
symptomatology had continued with the intensity fluctuating 
based upon exposure to external stressors.  The Veteran was 
making efforts to increase socializations, and on a couple of 
occasions he became relaxed enough to enjoy himself.

Ms. M wrote in a July 2007 statement that in the prior year 
she had continued to witness unusual behavior by the Veteran.  
The prior week he was asleep and suddenly jumped up as he 
gasped for air.  When the Veteran resumed breathing he broke 
out in a cold sweat, and he told Ms. M that incidents such as 
that had been occurring more frequently.  Ms. M felt that the 
Veteran continued to suffer from PTSD, and when he spoke of 
his former military experiences he became upset and continued 
to isolate himself.  He continued to display obsessive 
behavior.  Ms. M noted that she is a developmental specialist 
who works with people with mental health disorders, and that 
the Veteran displayed many of the same symptoms and behaviors 
as her clients.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his PTSD.  In this regard, the 
duty to assist requires that in deciding whether a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran has been diagnosed with PTSD 
associated with his military service at Vet Center treatment 
and at treatment with Ms. J.  Furthermore, Ms. M wrote that 
she feels that the Veteran has PTSD related to his 
experiences in the military.  Therefore, the Board finds that 
there is competent evidence of in-service events which could 
be related to PTSD.  However, it has not been considered 
whether the Veteran's PTSD is due to the March 1995 incident 
in Guatemala, which is the only verified stressor.  
Furthermore, it is not clear from the record that the Veteran 
has been diagnosed with PTSD in accordance with the DSM-IV.  
See 38 C.F.R. § 4.125.  Therefore, the Board finds that the 
evidence of record triggers the necessity of an examination 
under 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, 
to enable the RO to obtain any additional 
evidence, not already of record, which pertains 
to the claim for service connection for benign 
skin neoplasms and PTSD.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of evidence 
that it is his ultimate responsibility to 
submit.

2.  After all available records and/or 
responses from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
arrange for the Veteran to undergo VA 
examination by an examiner knowledgeable in 
dermatology, and to undergo a separate VA 
mental health examination to evaluate his claim 
for service connection for PTSD.  The claims 
file, to include a copy of this Remand, must be 
made available to the examiners, and the report 
of the examinations should include discussion 
of the Veteran's service treatment records, 
documented medical history, previous 
examination, and contentions regarding his 
claimed benign skin neoplasms or PTSD.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner(s) 
prior to the completion of his or her reports), 
and all clinical findings should be reported in 
detail.  

a.  If an examiner conclude that the 
Veteran has a diagnosis of benign skin 
neoplasms or PTSD, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's benign skin neoplasms or PTSD 
were caused directly by or arose during 
his military service, or whether such 
incurrence is unlikely (i.e., less than a 
50 percent probability).  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  Note:  Only those events which have 
been verified may be considered for the 
purpose of determining whether an in-
service stressor has resulted in current 
psychiatric symptoms, and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.

d.  Note:  Any diagnosis of PTSD must be 
in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association (DSM-IV).  To the extent 
possible, the examiner is to reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

e.  If any opinion requested above cannot 
be rendered on a medical or scientific 
basis without invoking processes relating 
to guesswork or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why that is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim of service connection for 
benign skin neoplasms and PTSD.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


